NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0284n.06
                             Filed: May 20, 2008

                                              07-2359

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


Jason Givens,                                     )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )
v.                                                )    ON APPEAL FROM THE UNITED
                                                  )    STATES DISTRICT COURT FOR THE
Homecomings Financial,                            )    EASTERN DISTRICT OF MICHIGAN
                                                  )
       Defendant-Appellee,                        )
                                                  )
Trott & Trott, P.C.,                              )
                                                  )
       Defendant-Appellee,                        )
                                                  )
Susan Myers,                                      )
                                                  )
       Defendant-Appellee.                        )




       Before: ROGERS, COOK, and McKEAGUE, Circuit Judges.


       ROGERS, Circuit Judge. Jason Givens appeals the dismissal of his Fair Debt Collection

Practices Act (“FDCPA”) action under the doctrines of Rooker-Feldman and res judicata. Givens’s

mortgagee obtained a state court order granting it possession of Givens’s residence after he defaulted

on his home mortgage. Givens then filed the immediate action in district court, seeking an

injunction barring the enforcement of the order of possession. Because Givens’s suit is essentially
07-2359
Givens v. Homecomings Financial

an appeal from a state court decision, we affirm. The federal district courts do not hear appeals from

state courts.


        In December 2004, Givens executed a mortgage on his home. He defaulted on the loan

shortly thereafter, and the mortgagee, JP Morgan Chase bank, foreclosed. After a sheriff’s sale was

held, JP Morgan Chase brought an eviction action in Michigan’s 36th District Court. That court

issued an order granting possession to JP Morgan Chase and requiring Givens to vacate the premises.

Givens appealed that judgment to the Wayne County Circuit Court, but the appeal was dismissed

due to his failure to file a transcript of the lower court proceedings.


        In December 2006, Givens brought the instant action in federal district court against

Homecomings Financial, who was JP Morgan Chase’s loan servicer, as well as against the attorneys

who assisted JP Morgan Chase in the state proceedings. Givens alleged that defendants violated the

FDCPA by failing to provide him with sufficient verification of his debt. He also brought related

claims for conspiracy, intentional infliction of emotional distress, and violations of RICO. Foremost

among the remedies requested, Givens asked that the district court issue a preliminary injunction

enjoining defendants from entering the property at issue and “dispos[ing] of” the order of possession.

After defendants moved for summary judgment, the district court dismissed Givens’s complaint.

The district court concluded that, under the Rooker-Feldman doctrine, it lacked subject matter

jurisdiction over the suit because Givens was asking it to reverse the state court judgment. In the

alternative, it held that Givens’s suit was barred by the doctrine of res judicata, as his claims were

either litigated, or could have been, during the state proceeding.

                                                 -2-
07-2359
Givens v. Homecomings Financial

        The district court was correct. Because Givens is effectively attempting to appeal from the

state order granting possession to JP Morgan Chase, his suit was properly dismissed under Rooker-

Feldman. Pursuant to that doctrine, lower federal courts lack subject matter jurisdiction to review

the decisions of state courts. D.C. Ct. of App. v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fid.

Trust Co., 263 U.S. 413, 416 (1923). As the Supreme Court has recently clarified, however, the

application of Rooker-Feldman is confined to “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005). Thus, Rooker-Feldman deprives a lower court of

jurisdiction only when the cause of the plaintiff’s complaints is the state judgment itself. McCormick

v. Braverman, 451 F.3d 382, 393 (6th Cir. 2006).


        Givens’s suit fits squarely within this narrow range of cases over which jurisdiction does not

exist. It is clear from his complaint that the source of Givens’s injuries is the state possession order.

Revealingly, the primary relief that Givens requests in his complaint is a temporary injunction that

would “enjoin Defendants from physically entering onto plaintiff[’]s property” and that would

“dispos[e] . . . of any other civil or procedural action regarding the subject property.” Because the

point of this suit is to obtain a federal reversal of a state court decision, dismissal on the grounds of

Rooker-Feldman was appropriate.1 See Kafele v. Lerner, Sampson & Rothfuss, L.P.A., 161 F. App’x


        1
         Even assuming that Givens’s claims for intentional infliction of emotional distress could be
construed as independent claims for relief, he has not made any arguments that even remotely assert
this on appeal. This court consequently declines to address that issue. See Overstreet v. Lexington-

                                                  -3-
07-2359
Givens v. Homecomings Financial

487, 489-90 (6th Cir. 2005) (Rooker-Feldman barred FDCPA action filed after entry of state

foreclosure decree and order of sale).


          For similar reasons, Givens’s suit is also barred by the doctrine of res judicata. As discussed,

Givens’s arguments all come down to one premise: that JP Morgan Chase was not entitled to

possession of the property in question. That issue, however, has already been litigated in the

Michigan courts. Under Michigan law, a party may not bring a second, subsequent action when “(1)

the prior action was decided on the merits, (2) both actions involve the same parties or their privies,

and (3) the matter in the second case was, or could have been, resolved in the first.” Adair v. State,

680 N.W.2d 386, 396 (Mich. 2004). Because all of those criteria are satisfied here, dismissal was

proper.




Fayette Urban County Gov’t, 305 F.3d 566, 578 (6th Cir. 2002).

                                                   -4-